DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7, 9-18, and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is represented by STRZELCZYK (DE 102007001279 with English Machine Translation), KOMISCHKE (DE 102005023974 with English Machine Translation), and DUSSINGER ET AL. (US 2015/0020585). STRZELCZYK discloses a pneumatic tire comprising a first and second compound fixed to a tire inner surface and a communication device retained between the first and second compound wherein the second compound has a greater hardness than the first compound. KOMISCHKE discloses a pneumatic tire in which a communication device is embedded in a sponge material. However, neither STRZELCZYK nor KOMISCHKE teaches or suggests that “the first sound damper and the second sound damper extend along an entire tire circumference” as recited in claim 1. DUSSINGER ET AL. discloses a pneumatic tire in which a pressure sensor is embedded between two compounds and the second compound is provided with irregularities. However, DUSSINGER ET AL. fails to teach or suggest that “the irregularities are configured from a plurality of protruding ribs extending in a tire circumferential direction and a recessed groove defined between the plurality of protruding ribs” as recited in claim 21. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDON C DARBY whose telephone number is (571)272-1225. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.D./Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749